Citation Nr: 1106054	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  06-10 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, other than depressive disorder, to include post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel





INTRODUCTION

The Veteran served on active duty from August 1954 to December 
1958.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.

The Veteran was provided a Board hearing in December, 2007.  A 
transcript of these proceedings has been associated with the 
Veteran's claims file. 

In February 2008 this matter was remanded for additional 
development and adjudication.  

In August 2010, the RO granted entitlement to service connection 
for depressive disorder, and evaluated the disability as 30 
percent disabling effective July 20, 2010.

The Board notes that the Veteran has been diagnosed with PTSD.  
The Board also notes that the Veteran has a diagnosis of 
depressive disorder, and previous diagnoses of agoraphobia 
without history of panic disorder, anxiety reaction, sociopathic 
personality disturbance, transvestism, and psychopathic 
personality with sexual deviance and schizophrenic reaction, 
among other diagnosed psychiatric disorders.  The United States 
Court of Appeals for Veterans Claims (Court) has held that claims 
for service connection for PTSD encompass claims for service 
connection for all psychiatric disabilities.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record).  
Here, the Board notes that the Veteran has been service-connected 
for depressive disorder.  The Board has therefore characterized 
this matter as set forth above.  



FINDINGS OF FACT

1.  The record does not reflect that the Veteran engaged in 
combat with the enemy during service.

2.  The competent evidence of record does not reflect that the 
Veteran's diagnosis of PTSD is causally or etiologically related 
to a verified stressor in service.

3.  The competent evidence of record does not reflect that the 
Veteran's diagnosed psychiatric disorders, other that depressive 
disorder and PTSD, are causally or etiologically related to the 
Veteran's military service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service. 38 
U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

2.  The Veteran's diagnosed psychiatric disorders, other than 
depressive disorder and PTSD, were not incurred in or aggravated 
by active service, nor may such conditions be presumed to have 
been incurred or aggravated therein. 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became law 
in November 2000.  The VCAA provides, among other things, that VA 
will make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by VA.  The VCAA also requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

With respect to the Veteran's claim, the Board finds that VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In this 
regard, the Board finds that letters dated in August 2004, March 
2005, April 2006, and March 2008, satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These letters 
notified the Veteran of the evidence and information necessary to 
substantiate his claim and informed him of his and VA's 
respective responsibilities in obtaining such evidence.  In 
addition, the Veteran was advised of the pertinent regulations 
for PTSD based on a personal assault and was afforded ample 
opportunity to provide evidence from "other" sources to 
substantiate the claim.  See Patton v. West, 12 Vet. App. 272 
(1999).

In addition to the foregoing, the Board observes that the 
Veteran's service treatment records, some service personnel 
records, and post-service private and VA medical treatment 
records have been obtained, to the extent possible.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Veteran has also been afforded 
VA examinations dated in January 2007 and July 2010 in connection 
with his claim.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, is 
available and not part of the claims file.  

Here, the Board notes that, in February 2008 this matter was 
remanded for additional development and adjudication, to include 
any disability records that may be available from the Social 
Security Administration.  In the remand, the Board noted that, in 
a January 2003 report of contact, the Veteran notified the RO 
that he was approved for Social Security Administration (SSA) 
benefits.  In a subsequent February 2004 document entitled Social 
Security Administration Data, it was noted that the Veteran had 
been in receipt of SSA disability benefits since January 1985.  
After remand, a response from the Social Security Administration 
indicated that there are no medical records related to the 
Veteran with the Social Security Administration.  In this regard, 
the Board notes that the Veteran's claims file indicates that the 
Veteran was born April 26, 1936, and that he is 74 years old.  
The Board also notes that, under 38 U.S.C § 402, SSA disability 
awards automatically convert to "old age" benefits when a person 
turns 65.  In light of that fact, and the fact that the Social 
Security's Document Retention Schedule requires the destruction 
of any disability records when a beneficiary turns 72, there 
is no further duty on the part of VA to secure any records from 
that agency.  

In this regard, the Board also notes that responses from the 
National Personnel Records Center (NPRC) indicate that the 
Veteran's service records could not be obtained from the National 
Personnel Records Center, and that there is a possibility that 
they may have been destroyed in the 1973 fire at that facility.  
In this case, some of these records have been associated with the 
Veteran's claims file, but others could not be obtained.  The 
Board recognizes its heightened duty to explain its findings and 
conclusions and to consider benefit of the doubt and 
corroborative testimony such as buddy statements in cases where 
records are unavailable.  O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  

The Board concludes, after reviewing all evidence of record, that 
the preponderance of the evidence is against the Veteran's claim.  
As such, any questions as to the appropriate disability rating or 
effective date to be assigned to this claim are rendered moot; 
and no further notice is needed.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Since there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless and proceeds with a 
merits adjudication of the Veteran's claims.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006).

II.  Service connection.

Applicable law provides that service connection may be granted 
for a disability resulting from disease or injury incurred in or 
aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304.  Service connection may also be 
granted for certain chronic diseases when the disease is 
manifested to a compensable degree within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence 
of a current disability; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a nexus 
between the claimed in-service disease or injury and the present 
disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 38 C.F.R. 
§ 3.303(a).  

The existence of a current disorder is the cornerstone of a claim 
for VA disability compensation.  See Degmetich v. Brown, 104 F. 
3d 1328 (1997) (holding that the VA's and the United States Court 
of Appeals for Veterans Claims (Court)'s interpretation of 
sections 1110 and 1131 of the statute as requiring the existence 
of a present disorder for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  That a condition or injury occurred in service alone is 
not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  In the absence of proof of a present disability, 
there can be no valid claim or the grant of the benefit.  Id.  

Under § 3.303(b), an alternative method of establishing the 
second and/or third Caluza element is through a demonstration of 
continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 
488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of postservice continuity of the same 
symptomatology; and (3) medical or, in certain circumstances lay 
evidence of a nexus between the present disability and the 
postservice symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).  The 
provisions concerning continuity of symptomatology do not relieve 
the requirement that there be some evidence of a nexus to 
service.  For service connection to be established by continuity 
of symptomatology there must be competent medical or other 
evidence that relates a current condition to that symptomatology.  
See Savage 10 Vet. App. at 495-98 (1997).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans 
Claims held that an appellant need only demonstrate that there is 
an "approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear that 
to deny a claim on its merits, the evidence must preponderate 
against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert.

A.  PTSD.

Service connection for PTSD requires (i) medical evidence 
establishing a diagnosis of the condition, (ii) credible 
supporting evidence that the claimed in-service stressor 
occurred, and (iii) a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor, is required.  See 38 C.F.R. § 3.304(f).    

In Patton v. West, 12 Vet. App. 272 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that special 
consideration must be given to claims for PTSD based on personal 
assault.  In particular, the Court held that the provisions in 
M21-1, Part III, 5.14(c), which address PTSD claims based on 
personal assault are substantive rules which are the equivalent 
of VA regulations and must be considered.  See also YR v. West, 
11 Vet. App. 393, 398-99 (1998).

For claims involving service connection for PTSD due to personal 
assault, VA regulations provide, in pertinent part, as follows:

(4) If a post-traumatic stress disorder claim is 
based on in- service personal assault, evidence 
from sources other than the Veteran's service 
records may corroborate the Veteran's account of 
the stressor incident. Examples of such evidence 
include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family 
members, roommates, fellow service members, or 
clergy. Evidence of behavior changes following the 
claimed assault is one type of relevant evidence 
that may be found in these sources. Examples of 
behavior changes that may constitute credible 
evidence of the stressor include, but are not 
limited to: a request for a transfer to another 
military duty assignment; deterioration in work 
performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or 
social behavior changes. VA will not deny a post-
traumatic stress disorder claim that is based on 
in-service personal assault without first advising 
the claimant that evidence from sources other than 
the Veteran's service records or evidence of 
behavior changes may constitute credible 
supporting evidence of the stressor and allowing 
him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such 
evidence. VA may submit any evidence that it 
receives to an appropriate medical or mental 
health professional for an opinion as to whether 
it indicates that a personal assault occurred. 38 
C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a stressor 
during service to support a diagnosis of PTSD will vary depending 
upon whether the Veteran engaged in "combat with the enemy" as 
established by official records, including recognized military 
combat citations, or other supportive evidence.  

If the VA determines that the Veteran engaged in combat with the 
enemy and the alleged stressor is combat-related, then the 
Veteran's lay testimony or statement is accepted as conclusive 
evidence of the stressor's occurrence and no further development 
or corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 
Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

If, however, the VA determines that the Veteran did not engage in 
combat with the enemy or that the Veteran engaged in combat with 
the enemy, but the alleged stressor is not combat-related, the 
Veteran's lay testimony, by itself, is insufficient to establish 
the occurrence of the alleged stressor.  Instead, the record must 
contain credible supporting evidence that corroborates the 
Veteran's statements or testimony.  Cohen v. Brown, 10 Vet. App. 
128, 142 (1993).

Prior to July 13, 2010, VA had generally required that, where a 
determination is made that the Veteran did not "engage in combat 
with the enemy," or the claimed stressor is not related to 
combat, the Veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  In such cases, the record must 
contain service records or other statements as to the occurrence 
of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

However, effective July 13, 2010, VA amended its adjudication 
regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  Specifically, 
the final rule amends 38 C.F.R. § 3.304(f) by redesignating 
current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and 
(f)(5), respectively, and by adding a new paragraph (f)(3) that 
reads as follows: 

(f)(3) If a stressor claimed by a Veteran is 
related to the Veteran's fear of hostile military 
or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis 
of [PTSD] and that the Veteran's symptoms are 
related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with 
the places, types, and circumstances of the 
Veteran's service, the Veteran's lay testimony 
alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or terrorist 
activity" means that a Veteran experienced, 
witnessed, or was confronted with an event or 
circumstance that involved actual or threatened 
death or serious injury, or a threat to the 
physical integrity of the Veteran or others, such 
as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small 
arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the 
Veteran's response to the event or circumstance 
involved a psychological or psycho-physiological 
state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for 
service connection for PTSD that are received by VA on or after 
July 13, 2010; were received by VA before July 13, 2010 but have 
not been decided by a VA regional office as of July 13, 2010; are 
appealed to the Board on or after July 13, 2010; were appealed to 
the Board before July 13, 2010 but have not been decided by the 
Board as of July 13, 2010; or are pending before VA on or after 
July 13, 2010 because the United States Court of Appeals for 
Veterans Claims vacated a Board decision on an application and 
remanded it for readjudication.  75 Fed. Reg. 39,843 (July 13, 
2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 
15, 2010).  

Once the claimed stressor has been verified, the Veteran's 
personal exposure to the event may be implied by the evidence of 
record.  A Veteran need not substantiate his actual presence 
during the stressor event; the fact that the Veteran was assigned 
to and stationed with a unit that was present while such an event 
occurred strongly suggests that he was, in fact, exposed to the 
stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, the Veteran has been diagnosed with PTSD.  In a 
July 2010 VA examination report, the examiner indicated that 
there was a clear nexus between the Veteran's reported stressors 
and his PTSD symptoms.  This satisfies the requirements that 
there be medical evidence establishing a diagnosis of the 
condition, and a link, established by medical evidence, between 
current symptomatology and the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f).  Next, the evidence must also show credible 
supporting evidence that the claimed in-service stressor 
occurred.

In this regard, the Board notes that the Veteran did not engage 
in combat with the enemy.  His service records do not denote 
combat service.  The question then becomes whether the Veteran 
has a verified in-service stressor or whether his lay statements 
fall under 38 C.F.R. § 3.304(f)(3) adopted as of July 13, 2010 so 
that no verification is needed.  

Under 38 C.F.R. § 3.304(f)(3) adopted as of July 13, 2010, the 
Board notes that, in order to establish service incurrence by 
lay testimony alone, the stressor must be related to the 
Veteran's fear of hostile military or terrorist activity, 
meaning that the Veteran experienced, witnessed, or was 
confronted with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the Veteran or others, such as from an actual or 
potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft.  

In this case, the Veteran reported two stressful events that he 
states underly his diagnosed PTSD.  First, the Veteran reports 
that he was sexually assaulted in February 1955 by four 
servicemen in the ammunition depot while stationed at Ikago, 
Japan.  The Veteran was with the 8056 AU (Army Unit), 8th Army.  
During his Board Hearing testimony of December 2007, the Veteran 
testified that he was actually assaulted in the Engineering 
Depot.  At that time, he also provided the last name of an 
alleged assailant.  The Veteran claimed that he notified his 
first sergeant following the incident, but no action was taken.  
Second, the Veteran reports that in February-March 1956, he 
helped to recover victims of a helicopter crash.  In his PTSD 
questionnaire, the Veteran noted a gruesome account of that 
scene, and he further described such incident during the 
December 2007 hearing.  The Veteran did not indicate that he was 
there when the helicopter crashed, but that he was requested to 
guard the crash site and afterwards was asked to help with the 
extraction of the dead bodies that were burned beyond 
recognition.

For purposes of 38 C.F.R. § 3.304(f)(3), the Board finds that the 
Veteran's reported stressors do not rise to the level of 
experiencing, witnessing, or being confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the Veteran or 
others from hostile military or terrorist activity.  The 
Veteran's reported sexual assault, while a threat to the physical 
integrity of the Veteran, is not related to a fear of hostile 
military or terrorist activity.  And the stressor involving 
recovering dead bodies occurred after the crash had occurred and 
the recovery was underway.  The Veteran was not threatened by 
death or serious injury.  Rather, this stressor involved the 
horrific sights and smells of dead bodies during the recovery 
effort.  As such, the Veteran's lay testimony alone is not enough 
to establish the occurrence of the alleged stressor.  The record 
must contain credible supporting evidence that corroborates the 
Veteran's statements or testimony.  

In this case, the RO, after extensive efforts, was not successful 
at finding supporting evidence to corroborate the Veteran's 
stressors.  The RO received negative responses from National 
Personnel Records Center, indicating that the Veteran's service 
personnel records were not available, as they were fire-related.  
A June 2009 response from the Center for Unit Records Research 
(CURR) indicated that they were unable to verify the helicopter 
crash in 1956.  A January 2010 response from the U.S. Army and 
Joint Services Records Research Center (JSRRC) stated that they 
could not document a helicopter crash in Japan during the 
reported time period.  A March 2010 response from the US Army 
Crime Records Center indicated that they had no records of the 
reported sexual assault based on the information provided by the 
Veteran and forwarded to the Crime Records Center.  A June 2010 
response for Morning Reports from the Veteran's unit stated that 
no sick/injured remarks were found in February and March 1956.  
Finally, the Veteran's service treatment records, of which there 
are many contained in the claims file, indicate numerous 
complaints of headaches.  Many of these evaluations delved into 
the Veteran's psychological and sexual history and possible 
sexual abuse as a child.  Sensitive topics were discussed.  
However, in none of these reports is there mentioned the February 
1955 sexual assault or the February/March 1956 helicopter crash.  

Based on the foregoing, the Board finds that service connection 
for PTSD is not warranted in this case because the Veteran's 
statements regarding his in-service stressors could not be 
verified.  Service records are negative with regard to any 
mention of the Veteran's stressors.  Furthermore, there is no 
evidence corroborating the Veteran's testimony of his service 
related stressors.  Although the Veteran has a current diagnosis 
of PTSD, and the examiner indicated that the diagnosis is related 
to the Veteran's reported stressors, there is no credible 
supporting evidence, outside of the Veteran's statements, that 
the stressful events occurred.  

Accordingly, the Board concludes the preponderance of the 
evidence is against finding that service connection is in order 
for PTSD.  In making this determination, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the Veteran's claim.




B.  Psychiatric disorder, other than PTSD and depressive 
disorder.

As noted above, while the Veteran has not specifically claimed 
service connection for his other diagnosed psychiatric disorders 
other than PTSD and depressive disorder, the United States Court 
of Appeals for Veterans Claims (Court) has held that claims for 
service connection for PTSD encompass claims for service 
connection for all psychiatric disabilities.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  The Board will therefore 
address these disorders as well.  

In this regard, the Board notes that the Veteran has a rather 
long history with various psychiatric disorders.  While not 
treated for any psychiatric disorders in service, the Veteran was 
diagnosed with maladjustment, situational, acute, while in the 
service in 1957 and 1958.  Immaturity was also noted in his 
enlistment examination dated in August 1954.  

After service, beginning the late 1960s, the Veteran has been 
noted to have agoraphobia without history of panic disorder, 
anxiety reaction, sociopathic personality disturbance, 
transvestism, and psychopathic personality with sexual deviance 
and schizophrenic reaction.  His most recent examinations, dated 
in January 2007 and July 2010, diagnosed only depressive disorder 
and PTSD.  The Veteran's medical records, however, do not 
indicate that any of the diagnosed disorders had their onset in 
service, within one year of service, or as a result of service.  
The Board also notes that personality disorders are not disorders 
for VA purposes, and not subject to service connection.  
38 C.F.R. § 3.303(c).

Based on the foregoing, the Board finds that entitlement to 
service connection is not warranted in this case for a 
psychiatric disorder, other than depressive disorder and PTSD. 
While the Veteran has been variously diagnosed, none of the 
disorders were noted in service, within one year of service, and 
there is no opinion indicating that any of the disorders are 
otherwise related to his service.  Finally, the Veteran's recent 
VA examinations do not contain diagnoses of these disorders, 
rather finding that the Veteran has depressive disorder and PTSD.

According to the Court, "the probative value of medical opinion 
evidence is based on the medical expert's personal examination of 
the patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches."  
Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility 
and weight to be attached to these opinions is within the 
province of the Board.  Id.  In this case, the medical evidence 
does not support that psychiatric disorders other than PTSD and 
depression are related to the Veteran's military service. 

In addition, lay witnesses are generally competent to provide 
testimony or statements relating to symptoms or facts of events 
that the lay witness observed and is within the realm of his or 
her personal knowledge, but not competent to establish that which 
would require specialized knowledge or training, such as medical 
expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).   Lay 
evidence may also be competent to establish medical etiology or 
nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009).   However, "VA must consider lay evidence but may give it 
whatever weight it concludes the evidence is entitled to" and 
mere conclusory generalized lay statement that service event or 
illness caused the claimant's current condition is insufficient 
to require the Secretary to provide an examination.  Waters v. 
Shinseki, 601 F.3d 1274, 1278 (2010).  

Additionally, while non-precedential, in a single-judge 
Memorandum Decision issued by the Court, it was noted that "in 
the absence of any medical evidence, the record must provide some 
evidence beyond an appellant's own conclusory statements 
regarding causation to establish that the appellant suffered from 
an event, injury or disease in service."  Richardson v. 
Shinseki, No. 08-0357; see also Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007) (although the claimant is competent in certain 
situations to provide a diagnosis of a simple condition such as a 
broken leg or varicose veins, the claimant is not competent to 
provide evidence as to more complex medical questions). 

In the instant case, the Board finds that the Veteran has not 
provided specific argument regarding his other diagnosed 
psychiatric disorders and his service.  But even if he had, the 
question regarding the potential relationship between the 
Veteran's psychiatric disorders and his military service is 
complex in nature.  See Woehlaert, supra (although the claimant 
is competent in certain situations to provide a diagnosis of a 
simple condition such as a broken leg or varicose veins, the 
claimant is not competent to provide evidence as to more complex 
medical questions).  Therefore, even if the Veteran had alleged a 
connection to his service, the Board finds that, as a lay person, 
the Veteran's statements regarding causation would be of little 
probative value, as he is not competent to opine on such a 
complex medical question.  In this regard, the Board also notes 
that, while the medical evidence does indicate that the Veteran 
has had various psychiatric disorders since the late 1960s, the 
medical evidence does not indicate the presence of his 
psychiatric disorders from service separation to approximately 
the late 1960s.  While the Veteran may be competent to describe 
symptoms since service, he is not able to say that such symptoms 
are attributable to a particular disorder.  Thus, service by way 
of continuity of symptomatology is also not supported by the 
evidence in the record.  

In summary, based on all of the foregoing, the Board concludes 
that the preponderance of the evidence is against finding that 
the Veteran's diagnosed psychiatric disorders, other that 
depressive disorder and PTSD, are etiologically related to his 
military service.  The Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 
(1993).  









	(CONTINUED ON NEXT PAGE)




In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the Veteran's claim.



ORDER

Service connection for PTSD is denied.

Service connection for an acquired psychiatric disorder, other 
than depressive disorder and PTSD, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


